Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed via RCE on 6/02/2021. Claims 1-20 are pending in the application and have been examined. Claims 1, 11, and 19 have been amended.

Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s submission filed on 6/02/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2021 has been considered by the examiner.

Response to Arguments
Applicant’s arguments on 35 U.S.C 103: 
Applicant’s arguments, see pages 10-12 filed on 6/02/2021, with respect to the rejection(s) of claims 1-20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al. Publication No. US 2019/0363974 A1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. Publication No. US 2011/0082931 A1 (Wang hereinafter) in view of Kweon et al. Publication No. US 2016/0286441 A1 (Kweon hereinafter) and Wang et al. Publication No. US 2019/0363974 A1 (Wang-974 hereinafter)

Regarding claim 1,
Wang teaches a domain name system (DNS) device comprising:
a memory configured to store a list of Internet protocol (IP) addresses for a set of hostnames, at least one of the hostnames having two or more IP addresses (Para 0005 - the DNS server has a record A. In the record A, each domain name corresponds to an IP list. The IP list includes IP addresses of all network servers corresponding to the domain name), the memory further storing data representing, for each of the IP addresses, whether a network device corresponding to the IP address is capable of performing a service, the network device being part of a set of network devices (Para 0016-0017 - the DNS server includes an IP list updating module and an IP address selecting module, wherein the IP list updating module is adapted to monitor whether each network server is capable of providing a network service; delete an IP address of a network server incapable of providing a network service from an IP list of a DNS server or set the IP address of the network server incapable of providing a network service as invalid in the IP list according to a monitoring result). 
one or more processors implemented in circuitry and configured to:
receive, from a client device, a DNS query including a specification of a hostname and a request that a DNS response include one of the IP addresses of the list of IP addresses, the one of the IP addresses corresponding to the hostname and corresponding to one of the network devices that is service capable (Para 0040-0041 - the DNS server receives a request from a user for a list IP addresses of network servers, wherein the request includes a specification of a domain name corresponding to one of plurality of network servers in the system) 
in response to the DNS query, determine, using the memory, at least one of the IP addresses corresponding to the hostname (Para 0041 – in response to receiving the query from the user, the DNS server takes an IP list listing IP addresses of network servers which have the domain name carried in the request from the user as the IP list which corresponds to the request) and corresponding to one of the network devices that is service capable (Para 0017 – wherein the IP list only includes IP addresses of a network servers capable of providing the network service related to the requested domain name); and
send, to the client device, the DNS response including an indication of the at least one of the IP addresses (Para 0042 - The DNS server returns the selected IP address to a client of the network user, so that the client of the network user may log on the network server having the selected IP address to get network services according to the selected IP address) 
Wang does not explicitly disclose
storing data representing whether a network device corresponding to the IP address is capable of performing multipath transmission control protocol (MP-TCP).
receive, from a client device, a DNS query including a request that a DNS response include one of the IP addresses corresponding to one of the network devices that is MP-TCP capable.
in response to the DNS query, determine, using the memory, at least one of the IP addresses corresponding to one of the network devices that is MP-TCP capable.
Kweon teaches:
storing data representing whether a network device corresponding to the IP address is capable of performing multipath transmission control protocol (Para 0081 – a terminal 1110 transmits a request for mobility capability information of a particular remote end to a DNS server 1128, wherein the requested information includes a request for an MP-TCP capability of the remote end because as showed in table 5 (response to the query table): Flag 0: the remote end is MPTCP capable).
Wang and Kweon are analogous art because they are from a similar field of endeavor in the domain name system (DNS) using techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Kweon. The motivation for doing so is to minimize a transmission delay due to the handover while providing an optimum data path when a handover in which an Internet Protocol (IP) address is changed in a wireless communication system (Kweon, Para 0021).
Wang-974 teaches:
receive, from a client device, a request that a DNS response include one of the IP addresses corresponding to one of the network devices that is MP-TCP capable; and in response to the DNS query, determine, using the memory, at least one of the IP addresses corresponding to one of the network devices that is MP-TCP capable (Para 0079 and Fig. 5 – in order to use multiple paths for communication from a MPTCP client device to a network device MPTCP Gateway, the MPTCP client can obtain the IP address of the MPTCP GW from a domain name server (DNS) through query (step S102), wherein the MPTCP GW is MPTCP capable for communication, so the MPTCP client device may establish at least two multipath data sub-flows and perform multipath transmission with the MPTCP GW at step S104).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings “a DNS response include one of the IP addresses corresponding to the hostname and corresponding to one of the network devices that is service capable” of Wang to include the teachings “a DNS response include one of the IP addresses corresponding to one of the network devices that is MP-TCP capable” of Wang-974. The motivation for doing so is to use multiple paths for communication at a same time (Wang-974, Para 0002).

Regarding claim 3, the DNS device of claim 1 above,
Wang teaches
receive configuration data specifying a subset of network devices of the set of network devices that are service capable (Para 0060-0065 and Fig. 4 – the DNS server 402 receives current health status, workload condition and web speed information of each network server of the plurality of the network servers).
store, in the memory, data indicative of the subset of network devices that are service capable (Para 0075-0076 - the DNS server may include a workload condition storing module 703 that is adapted to store a current workload condition of each network server; and based on stored current workload service capable information from this module, IP address selecting module 702 may select an IP address of a network server whose workload condition satisfies a pre-determined condition among valid IP addresses in an IP list which corresponds to the request).
While Wang teaches that network servers are corresponding for service capability based on capabilities of health status, workload condition and web speed information of each network server, Wang does not explicitly disclose:
network devices that are MP-TCP capable.
Wang-974 teaches:
network devices that are MP-TCP capable (Para 0079 and Fig. 5 – in order to use multiple paths for communication from a MPTCP client device to a network device MPTCP Gateway, the MPTCP client can obtain the IP address of the MPTCP GW from a domain name server (DNS) through query (step S102), wherein the MPTCP GW is MPTCP capable for communication, so the MPTCP client device may establish at least two multipath data sub-flows and perform multipath transmission with the MPTCP GW at step S104).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Wang-974. The motivation for doing so is to use multiple paths for communication at a same time (Wang-974, Para 0002).


Regarding claim 5, the DNS device of claim 1 above,
Wang teaches
determine two or more IP addresses corresponding to the hostname and corresponding to a respective network device that is service capable (Para 0005 - the DNS server has a record A. In the record A, each domain name corresponds to an IP list. The IP list includes IP addresses of all network servers corresponding to the domain name; and Para 0071 - The IP list updating module 601 is adapted to delete an IP address of a network server which cannot be accessed from an IP list in the DNS server according to a health status of each network server).
wherein the one or more processors are configured to: identify an IP address of the two or more IP addresses that is preferable to send to the client device in the DNS response, wherein to send the DNS response, the one or more processors are configured to: send, to the client device, the DNS response indicating the IP address of the two or more IP addresses that is preferable to send to the client device (Para 0072 - The IP address selecting module 602 is adapted to select an IP address from valid IP addresses in the IP list which corresponds to the request to make a network server having the selected IP address provide network services for the network user).
While Wang teaches that network servers are corresponding for service capability based on capabilities of health status, workload condition and web speed information of each network server, Wang does not explicitly disclose:
a respective network device that is MP-TCP capable.
Wang-974 teaches:
a respective network device that is MP-TCP capable (Para 0079 and Fig. 5 – in order to use multiple paths for communication from a MPTCP client device to a network device MPTCP Gateway, the MPTCP client can obtain the IP address of the MPTCP GW from a domain name server (DNS) through query (step S102), wherein the MPTCP GW is MPTCP capable for communication, so the MPTCP client device may establish at least two multipath data sub-flows and perform multipath transmission with the MPTCP GW at step S104).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Wang-974. The motivation for doing so is to use multiple paths for communication at a same time (Wang-974, Para 0002).

Regarding claim 11,
Wang teaches a method comprising:
receiving, by one or more processors of a domain name system (DNS) device, a DNS query from a client device, the DNS query including a specification of a hostname and a request that a DNS response include one of the IP addresses of the list of IP addresses, the one of the IP addresses corresponding to the hostname and corresponding to one of the network devices that is service capable (Para 0040-0041 - the DNS server receives a request from a user for a list IP addresses of network servers, wherein the request includes a specification of a domain name corresponding to one of plurality of network servers in the system), wherein the DNS device comprises a memory configured to store a list of Internet protocol (IP) addresses for a set of hostnames, at least one of the hostnames having two or more IP addresses (Para 0005 - the DNS server has a record A. In the record A, each domain name corresponds to an IP list. The IP list includes IP addresses of all network servers corresponding to the domain name), the memory further storing data representing, for each of the IP addresses, whether a network device corresponding to the IP address is capable of performing the service, the network device being part of a set of network devices (Para 0016-0017 - the DNS server includes an IP list updating module and an IP address selecting module, wherein the IP list updating module is adapted to monitor whether each network server is capable of providing a network service; delete an IP address of a network server incapable of providing a network service from an IP list of a DNS server or set the IP address of the network server incapable of providing a network service as invalid in the IP list according to a monitoring result).
in response to the DNS query, determining, using the memory, at least one of the IP addresses corresponding to the hostname (Para 0041 – in response to receiving the query from the user, the DNS server takes an IP list listing IP addresses of network servers which have the domain name carried in the request from the user as the IP list which corresponds to the request) and corresponding to one of the network devices that is service capable (Para 0017 – wherein the IP list only includes IP addresses of a network servers capable of providing the network service related to the requested domain name).
sending, by the one or more processors, the DNS response to the client device, the DNS response including an indication of the at least one of the IP addresses (Para 0042 - The DNS server returns the selected IP address to a client of the network user, so that the client of the network user may log on the network server having the selected IP address to get network services according to the selected IP address).
Wang does not explicitly disclose
receive, from a client device, a DNS query including a request that a DNS response include one of the IP addresses corresponding to one of the network devices that is MP-TCP capable.
storing data representing whether a network device corresponding to the IP address is capable of performing multipath transmission control protocol (MP-TCP).
in response to the DNS query, determine, using the memory, at least one of the IP addresses corresponding to one of the network devices that is MP-TCP capable.
Kweon teaches:
storing data representing whether a network device corresponding to the IP address is capable of performing multipath transmission control protocol (Para 0081 – a terminal 1110 transmits a request for mobility capability information of a particular remote end to a DNS server 1128, wherein the requested information includes a request for an MP-TCP capability of the remote end because as showed in table 5 (response to the query table): Flag 0: the remote end is MPTCP capable) and 
Wang and Kweon are analogous art because they are from a similar field of endeavor in the domain name system (DNS) using techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Kweon. The motivation for doing so is to minimize a transmission delay due to the handover while providing an optimum data path when a handover in which an Internet Protocol (IP) address is changed in a wireless communication system (Kweon, Para 0021).
Wang-974 teaches:
receive, from a client device, a DNS query including a request that a DNS response include one of the IP addresses corresponding to one of the network devices that is MP-TCP capable; and in response to the DNS query, determine, using the memory, at least one of the IP addresses corresponding to one of the network devices that is MP-TCP capable (Para 0079 and Fig. 5 – in order to use multiple paths for communication from a MPTCP client device to a network device MPTCP Gateway, the MPTCP client can obtain the IP address of the MPTCP GW from a domain name server (DNS) through query (step S102), wherein the MPTCP GW is MPTCP capable for communication, so the MPTCP client device may establish at least two multipath data sub-flows and perform multipath transmission with the MPTCP GW at step S104).
“a DNS response include one of the IP addresses corresponding to the hostname and corresponding to one of the network devices that is service capable” of Wang to include the teachings “a DNS response include one of the IP addresses corresponding to one of the network devices that is MP-TCP capable” of Wang-974. The motivation for doing so is to use multiple paths for communication at a same time (Wang-974, Para 0002).

Regarding claim 13, the method of claim 11,
Claim 13 is analyzed and interpreted as a system of claim 3.
Regarding claim 15, the method of claim 11,
Claim 15 is analyzed and interpreted as a system of claim 5.

Claims 2, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kweon and Wang-974, and further in view of Mao et al. Publication No. US 2012/0290701 A1 (Mao hereinafter)
Regarding claim 2, the DNS device of claim 1 above,
Wang does not explicitly disclose:
parse the DNS query to identify an options information field of a set of information fields.
determine, based on the options information field, that the options information field indicates a request that the DNS response include an indication of the at least one of the IP addresses corresponding to a respective network device that is MP-TCP capable.
Wang-974 teaches:
the DNS response include an indication of the at least one of the IP addresses corresponding to a respective network device that is MP-TCP capable (Para 0079 and Fig. 5 – in order to use multiple paths for communication from a MPTCP client device to a network device MPTCP Gateway, the MPTCP client can obtain the IP address of the MPTCP GW from a domain name server (DNS) through query (step S102), wherein the MPTCP GW is MPTCP capable for communication, so the MPTCP client device may establish at least two multipath data sub-flows and perform multipath transmission with the MPTCP GW at step S104).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Wang-974. The motivation for doing so is to use multiple paths for communication at a same time (Wang-974, Para 0002).
Mao teaches:
parse the DNS query to identify an options information field of a set of information fields; and determine, based on the options information field, that the options information field indicates a request that the DNS response include an indication of the at least one of the IP addresses corresponding to a respective network device (Para 0040 - the DNS query request received by the receiving module in this embodiment may be a request for querying the IP address corresponding to the domain name; and Fig. 5 shows option fields of the query request as an option code field, an option length field and an option data field; So, based on information from the received query request, the DNS server determines response information corresponding to the request).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang and Kekki to include the teachings of Mao. The motivation for doing so is to exercise query control actions of a DNS query based on information that is obtained from the DNS query request.

Regarding claim 6, the DNS device of claim 1 above,
Wang does not explicitly disclose wherein the DNS query includes a set of query information fields comprising:
a name information field including the specification of the hostname, wherein the hostname is coded in binary format.
a type information field including a specification of a query type of the DNS query, wherein the query type is coded in binary format, and wherein the query type indicates that the DNS query represents a request to return one or more IP addresses.
a class information field including a specification of a query class, wherein the query class is coded in binary format.
a time-to-live (TTL) information field including a specification of an amount of time in seconds, wherein the amount of time is coded in binary format, and wherein the amount of time represents an elapsed time that passes before the DNS query is invalidated; and
an options information field including the request for the MP-TCP capability, wherein the request for the MP-TCP capability is coded in binary format, the request for the MP-TCP capability occupying a single bit.

Kweon teaches:
an options information field including the request for the MP-TCP capability, wherein the request for the MP-TCP capability is coded in binary format, the request for the MP-TCP capability occupying a single bit (Para 0128, table 5 - mobility capability of remote end includes a list of flags indicating supported capabilities such as “Flag 0 : MPTCP supported capability”. So, based on the information from the DNS query, a particular remote end with multipath TCP supported capability is selected by the DNS server in order to send a response to the client).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Kweon. The motivation for doing so is to minimize a transmission delay due to the handover while providing an optimum data path when a handover in which an Internet Protocol (IP) address is changed in a wireless communication system.

Mao teaches wherein the DNS query includes a set of query information fields comprising:
a name information field including the specification of the hostname, wherein the hostname is coded in binary format (Fig. 4 – fig. 4 shows a domain name field of the DNS query request)
a type information field including a specification of a query type of the DNS query, wherein the query type is coded in binary format, and wherein the query type indicates that the DNS query represents a request to return one or more IP addresses (Fig. 4 – fig. 4 shows a type field of the DNS query request)
a class information field including a specification of a query class, wherein the query class is coded in binary format (Fig. 4 – fig. 4 shows a category field of the DNS query request).
a time-to-live (TTL) information field including a specification of an amount of time in seconds, wherein the amount of time is coded in binary format, and wherein the amount of time represents an elapsed time that passes before the DNS query is invalidated (Fig. 4 – fig. 4 shows a domain lifetime of the DNS query request) and
an options information field (Fig. 4, 5 – fig. 5 shows option fields responding to resource data field on fig. 4 of the DNS query request).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Mao. The motivation for doing so is to exercise query control actions of a DNS query based on information that is obtained from the DNS query request.

Regarding claim 12, the method of claim 11,
Claim 12 is analyzed and interpreted as a system of claim 2.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kweon and Wang-974, and further in view of Kommula et al. Patent No. US 7,254,626 B1 (Kommula hereinafter)
Regarding claim 4, the DNS device of claim 1 above,
Wang teaches
send each packet of a set of packets to a respective network device of the set of network devices, wherein the packet of the set of packets includes a requesting an service capability of the respective network device of the set of network devices (Para 0036 – each network server whose IP address is listed in an IP list of the DNS server may periodically receive health check message for determining a health status of the each network server in order to determine whether the network server can be accessed).
receive, from each respective network device of the set of network devices, a acknowledged (ack) packet of a set of ack packets, wherein each the ack packet of the set of ack packets includes a indicating whether the respective network device is service capable; determine, based on the indicating of each ack packet of the set of ack packets, whether each respective network device corresponding to an ack packet of the set of ack packets is service capable (Para 0036 - the health status of the each network server is submitted to the DNS server, wherein the DNS server determines service capable of the each network server based on the received health status).
store, in the memory, data representing whether each respective network device corresponding to an ack packet of the set of ack packets is service capable (Para 0038 – based on the received health status, the DNS server deletes an IP address of a network server which is inaccessible from the IP list of the DNS server or sets the IP address of the network server which is inaccessible in the IP list as invalid according to the health status).
However, Wang does not explicitly disclose:
send each transmission control protocol (TCP) synchronization (syn) packet of a set of TCP syn packets to a respective network device of the set of network devices, wherein a header of each TCP syn packet of the set of TCP syn packets includes a TCP flag requesting an MP-TCP capability of the respective network device of the set of network devices.
receive, from each respective network device of the set of network devices, a TCP acknowledged (TCP ack) packet of a set of TCP ack packets, wherein a header of each TCP ack packet of the set of TCP ack packets includes a TCP flag indicating whether the respective network device is MP-TCP capable.
determine, based on the TCP flag of each TCP ack packet of the set of TCP ack packets, whether each respective network device corresponding to a TCP ack packet of the set of TCP ack packets is MP-TCP capable.

Kweon teaches:
a TCP flag indicating whether the respective network device is MP-TCP capable (Para 0128, table 5 - mobility capability of remote end includes a list of flags indicating supported capabilities such as “Flag 0 : MPTCP supported capability”. So, based on the information from the DNS query, a particular remote end with multipath TCP supported capability is selected by the DNS server in order to send a response to the client).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Kweon. The motivation for doing so is to minimize a transmission delay due to the handover while providing an optimum data path when a handover in which an Internet Protocol (IP) address is changed in a wireless communication system.

Kommula teaches:
send each transmission control protocol (TCP) synchronization (syn) packet of a set of TCP syn packets to a respective network device of the set of network devices, wherein a header of each TCP syn packet of the set of TCP syn packets includes a service capability of the respective network device of the set of network devices; receive, from each respective network device of the set of network devices, a TCP acknowledged (TCP ack) packet of a set of TCP ack packets, wherein a header of each TCP ack packet of the set of TCP ack packets includes a indicating whether the respective network device is service capable (Col 5 lines 17-45 - GSLB switch 12 performs, for each IP address on the IP address list (e.g., host server 26I), a layer 4 health check, wherein the layer 4 health check can be a Transmission Control Protocol (TCP) health check. For example, under the TCP protocol, a TCP SYN packet can be sent, and the health of the target is established when a corresponding TCP ACK packet is received back from the target).
determine, based on each TCP ack packet of the set of TCP ack packets, whether each respective network device corresponding to a TCP ack packet of the set of TCP ack packets is service capable (Col 5 lines 17-45 - If a host server or an associated application fails any of the TCP health checks it is disqualified from being the "best" site and may be excluded from the IP address list to be returned to client program 28. Since the TCP health check indicates whether or not a host server is available, the health check metric is suitable for use to eliminate an IP address from the candidates for the "best" IP address).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include 



Regarding claim 14, the method of claim 11,
Claim 14 is analyzed and interpreted as a system of claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kweon and Wang-974, and further in view of Treuhaft et al. Publication No. US 2013/0275570 A1 (Treuhaft hereinafter)
Regarding claim 7, the DNS device of claim 1 above,
Wang does not explicitly disclose wherein the DNS response includes a set of response information fields comprising:
a name information field including the specification of the hostname included in the DNS query, wherein the hostname is coded in binary format.
a data information field including data representing the indication of the at least one of the IP addresses corresponding to the hostname and corresponding to a respective network device that is MP-TCP capable, wherein the data is coded in binary format.
a data length information field including an indication of a length in bits of the data information field, wherein the indication of the length in bits is coded in binary format.
a type information field including a specification of a data type of the data included in the data information field, wherein the specification of the data type is coded in binary format, and the data type is an IP address data type.
a class information field including a specification of a data class of the data included in the data information field, wherein the specification of the data class is coded in binary format; and
an options information field including a specification of whether each IP address indicated in the data information field is MP-TCP capable.

Kweon teaches:
a data information field including data representing the indication of the at least one of the IP addresses corresponding to the hostname and corresponding to a respective network device that is MP-TCP capable and an options information field including a specification of whether each IP address indicated in the data information field is MP-TCP capable (Para 0128, table 5 - mobility capability of remote end includes a list of flags indicating supported capabilities such as “Flag 0 : MPTCP supported capability”. So, based on the information from the DNS query, a particular remote end with multipath TCP supported capability is selected by the DNS server in order to send a response to the client).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Kweon. The motivation for doing so is to minimize a transmission delay due to the handover while providing an optimum data path when a handover in which an Internet Protocol (IP) address is changed in a wireless communication system.

Treuhaft teaches
wherein the DNS response includes a set of response information fields (Para 0095 and Fig. 13 – FIG. 13 is a block diagram depicting the structure of a DNS response message response. The DNS response message includes an answer field 956 that includes one or more resource records answering a question from a DNS request; and Fig. 12 shows a resource record 900 that comprises fields below) comprising:
a name information field including the specification of the hostname included in the DNS query, wherein the hostname is coded in binary format (Fig. 12 – a name field 902)
a data information field including data representing the indication of the at least one of the IP addresses corresponding to the hostname, wherein the data is coded in binary format (Fig. 12 – a RDATA field 916)
a data length information field including an indication of a length in bits of the data information field, wherein the indication of the length in bits is coded in binary format (Fig. 12 – a RDLENGTH field 910)
a type information field including a specification of a data type of the data included in the data information field, wherein the specification of the data type is coded in binary format, and the data type is an IP address data type (Fig. 12 – a TYPE field 908)
a class information field including a specification of a data class of the data included in the data information field, wherein the specification of the data class is coded in binary format (Fig. 12 – a CLASS field 906); and
an options information field (Para 0088 – a RDATA field 912 is used for various flags to indicate some additional information about the domain in addition to the standard DNS specified information. the flags may be used to indicate various types and levels of information).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Treuhaft. The motivation for doing so is to process domain name system requests in accordance with subscriber information.
Claims 8-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kweon and Wang-974, and further in view of Sargent et al. Publication No. US 2009/0074008 A1 (Sargent hereinafter)
Regarding claim 8, the DNS device of claim 1 above,
Wang does not explicitly disclose:
receive the DNS query according to User Datagram Protocol (UDP), and wherein the one or more processors are further configured to: determine whether a size of the DNS response is greater than a threshold number of bytes.
Sargent teaches
receive the DNS query according to User Datagram Protocol (UDP), and wherein the one or more processors are further configured to: determine whether a size of the DNS response is greater than a threshold number of bytes (Para 0005 – DNS queries consist of a single UDP request from the client 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Sargent. The motivation for doing so is to provide the capability to use UDP to send messages that include more data than can be handled by a single UDP packet.

Regarding claim 9, the DNS device of claim 8 above,
Wang does not explicitly disclose:
wherein the one or more processors determines that the size of the DNS response is not greater than the threshold number of bytes, and wherein the one or more processors are configured to: send the DNS response to the client device according to UDP.
Sargent teaches
wherein the one or more processors determines that the size of the DNS response is not greater than the threshold number of bytes, and wherein the one or more processors are configured to: send the DNS response to the client device according to UDP (Para 0005 – UDP is capable of handling single packet messages with no more than 512 bytes of data, so if data size of the response from the DNS does not exceeds 512 bytes threshold, then the DNS server will use UDP to send the response)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Sargent. The motivation for doing so is to provide the capability to use UDP to send messages that include more data than can be handled by a single UDP packet.

Regarding claim 10, the DNS device of claim 8 above,
Wang does not explicitly disclose:
wherein the one or more processors determines that the size of the DNS response is greater than the threshold number of bytes, and wherein the one or more processors are configured to: send the DNS response to the client device according to Transmission Control Protocol (TCP).
Sargent teaches
wherein the one or more processors determines that the size of the DNS response is greater than the threshold number of bytes, and wherein the one or more processors are configured to: send the DNS response to the client device according to Transmission Control Protocol (TCP) (Para 0005 – UDP is capable of handling single packet messages with no more than 512 bytes of data, so if data size of the response from the DNS exceeds 512 bytes, the DNS server will use TCP to send the response)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang to include the teachings of Sargent. The motivation for doing so is to provide the capability to use UDP to send messages that include more data than can be handled by a single UDP packet.

Regarding claim 16, the method of claim 11,
Claim 16 is analyzed and interpreted as a system of claim 8.
Regarding claim 17, the method of claim 16,
Claim 17 is analyzed and interpreted as a system of claim 9.
Regarding claim 18, the method of claim 16,
Claim 18 is analyzed and interpreted as a system of claim 10.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. Publication No. US 2011/0082931 A1 (Wang hereinafter) in view of Wang et al. Publication No. US 2019/0363974 A1 (Wang-974 hereinafter)

Regarding claim 19,
a method comprising:
sending, by a client device, a DNS query to one or more processors of a domain name system (DNS) device, the DNS query including a specification of a hostname and a request that a DNS response include one of the IP addresses of the list of IP addresses, the one of the IP addresses corresponding to the hostname and corresponding to one of the network devices that is service capable (Para 0040-0041 - the DNS server receives a request from a user for a list IP addresses of network servers, wherein the request includes a specification of a domain name corresponding to one of plurality of network servers in the system)
receiving, by the client device, the DNS response including an indication of an IP addresses corresponding to the hostname (Para 0042 - The DNS server returns the selected IP address to a client of the network user, so that the client of the network user may log on the network server having the selected IP address to get network services according to the selected IP address) and corresponding to one of the network devices that is service capable (Para 0017 – wherein the IP list only includes IP addresses of a network servers capable of providing the network service related to the requested domain name).
Wang does not explicitly disclose
sending, by a client device, a DNS query including a request a request that a DNS response include one of the IP addresses corresponding to one of the network devices that is MP-TCP capable.
receiving, by the client device, a DNS response including an indication of an IP addresses corresponding to a network device that is MP-TCP capable.
Wang-974 teaches:
sending, by a client device, a DNS query including a request a request that a DNS response include one of the IP addresses corresponding to one of the network devices that is MP-TCP capable; and receiving, by the client device, a DNS response including an indication of an IP addresses corresponding to a network device that is MP-TCP capable (Para 0079 and Fig. 5 – in order to use multiple paths for communication from a MPTCP client device to a network device MPTCP Gateway, the MPTCP client can obtain the IP address of the MPTCP GW from a domain name server (DNS) through query (step S102), wherein the MPTCP GW is MPTCP capable for communication, so the MPTCP client device may establish at least two multipath data sub-flows and perform multipath transmission with the MPTCP GW at step S104).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings “a DNS response include one of the IP addresses corresponding to the hostname and corresponding to one of the network devices that is service capable” of Wang to include the teachings “a DNS response include one of the IP addresses corresponding to one of the network devices that is MP-TCP capable” of Wang-974. The motivation for doing so is to use multiple paths for communication at a same time (Wang-974, Para 0002).

Regarding claim 20, the method of claim 19 above,
Wang teaches
sending, by the client device, a service request to a respective network device corresponding to at least one IP address indicated by the DNS response; and receiving, by the client device, a service in response to sending the service request (Para 0042 - in response to receiving a request from a network user for accessing a network server, the DNS server selects an IP address from the valid IP addresses in the IP list which corresponds to the request and sends the selected IP address to a client of the network user, so that the client of the network user may log on the network server having the selected IP address to get network services according to the selected IP address).
- 29 -DOCS 123144-014UT1/2670836.1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DA T TON/Acting Patent Examiner of Art Unit 2445
                                                                                                                                                                                                        /YOUNES NAJI/Primary Examiner, Art Unit 2445